Citation Nr: 1111697	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  04-13 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for "disequilibrium" resulting from acoustic trauma during active military service.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2006, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In a June 2006 decision, the Board denied the Veteran's appeal with regard to service connection for disequilibrium.  He appealed that decision to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  In September 2007, the Veterans Court granted a joint motion of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated that part of the June 2006 decision denying the Veteran's appeal with regard to service connection for disequilibrium, and remanded the matter to the Board for compliance with the instructions in the joint motion.  

In February 2008, the Board remanded this matter to the agency of original jurisdiction (AOJ) to assist the Veteran in obtaining private treatment records, obtain records associated with Workmen's Compensation claims, and afford the Veteran an examination.  


FINDINGS OF FACT

A disease or injury resulting in disequilibrium did not occur or have onset during active service, the Veteran's service-connected hearing loss disability did not cause or aggravate a condition resulting in disequilibrium, and the Veteran's disequilibrium is not related to his active service.  



CONCLUSION OF LAW

The criteria for service connection for disequilibrium resulting from acoustic trauma during active military service have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010), 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A DD 214 documents that the Veteran entered active duty June 30, 1969.  Service personnel records document that the Veteran was in recruit training during the period from July to September 1969, in an infantry battalion at Camp Lejeune in September and October 1969, and served as a field radio operator or teletype operator in Headquarters companies for all of 1970 and until his separation from active in June 1971.  

Service treatment records include a June 1969 report of medical examination conducted at AFEES upon the Veteran's entrance into active duty.  Audiometric results show that pure tone thresholds in the right ear, at 500, 10000, 2000, 3000, and 4000 Hertz (Hz) were 5 45, 45, 45, and 45 decibels (dB), respectively; and pure tone thresholds in the left ear at those respective frequencies were - at each frequency.  

Based on the above, under VA regulations, the Veteran had a right ear hearing loss disability at entrance into service.  These results do not show a left ear hearing loss disability.  See 38 C.F.R. § 3.385 (2010).  This was noted at entrance into service.  

On July 30, 1969, the Veteran complained of hearing loss in the right ear since birth.  His ears were within normal limits and the audiogram listed as "5" for the left ear and "45" for the right ear.  He was referred to a medical officer to evaluate the audiogram.  A July 31, 1969 entry states that the Veteran had severe hearing loss of the right ear and was to see audiology to have H3 profile.  The change in profile report, from July 31, 1969, indicates that the Veteran had marked hearing loss apparently due to acoustic trauma.  The request for ENT clinic consult states as follows:  "Pvt states that he has not been able to hear out of rt. ear all his life.  Was sent into marines @ H2 profile.  Now on H3.  Please consult and advise."  

The consultation report indicated that he was normal as far as ENT and that as to the audiogram "Probably air auacous hc ear [right ear].  Hearing [left ear] is [within normal limits]."  An August 1, 1969 entry documents that he was to be held in the Medical Platoon until seen by a specialist.  He was admitted to the Hospital Platoon with a diagnosis of hearing loss of the right ear and an estimated stay of 10 - 11 days.  There is no report that the Veteran had been exposed to recent acoustic trauma.  

An August 2, 1969 note documents the Veteran's complaint of pain in the left head occurring when he is subjected to a loud noise.  An August 4, 1969 note states that he would be seen the following week after ENT.  An ear nose and throat (ENT) clinic consultation from August 1969 documenting the Veteran's report that he had not been able to hear out of his right ear all of his life.  The ENT practitioner noted that the Veteran's left ear hearing was normal.  The Veteran also reported that he had pain in his left ear when subjected to loud noise.  

The Board finds that this report provides highly probative evidence against this claim.  The Veteran underwent a detailed examination during service and 
"disequilibrium" was not indicated.

The next relevant note is a March 12, 1971 request for ENT consult asked for an audiogram.  The ENT clinician noted that the Veteran had severe right hearing loss present all of his life and that this was not aggravated by military service; and that his left hear hearing was normal.  Audiometric testing at separation from service were considerable higher for the right ear and were higher for the left ear.  

At separation from active duty the Veteran still had a right hearing loss disability as defined by VA regulations but the thresholds do not indicate a left ear hearing loss disability under VA regulations.  The summary of defects however did list "HIGH FREQUENCY HEARING LOSS LEFT EAR EPTE [existed prior to entrance into service]."  

There are no reports of dizziness or disequilibrium found in the service treatment records, providing highly probative evidence against this claim as the Veteran underwent detailed ENT examinations during his service, providing an extensive medical record which details the problems indicated by the Veteran at that time. 

Records received from Dr. "N.K." show treatment from October 1974 through March 1980.  Dr. N.K treated the Veteran for pain in the loins, remarked that he had a history of an old chronic infection in childhood. Dr. N.K. found no definite hernia.  In November 1974, the Veteran reported pain in his back and there is a mention of sinusitis.  A note from November 1974 indicates that the Veteran was doing well post hospital discharge following a urinary tract infection and complained of a backache.  In April 1975 he was treated for influenza, tonsillitis, and rhinitis and in November 1975 was again treated for influenza and sinusitis.  Notes from August 1978 document that the Veteran had a puncture wound of the right leg.  Notes from March 1980 document that he was feeling run down and there is a mention of hepatitis.  There is no mention of dizziness, loss of balance, or disequilibrium, providing evidence against the claim that he has had this problem since service.  

The earliest documentation that the Veteran suffered from dizziness is found in payment receipts from "D.W.J.," M.D. dated November 29, 1974 and December 13, 1974.  The receipt indicates that Dr. D.W.J.' practice was limited to otolaryngology.  A check mark is next to "D-Dizziness Evaluation" on each of the receipts.  Records from Orange Memorial Hospital show that the Veteran was admitted on November 7 and discharged on November 9, a document form an insurance company, dated in December 1974 shows that this admission was in 1974.  A clinical laboratory bill shows that a urine culture test was conducted and indicates antibiotic sensitivity with a date of October 18, 1974 and a date for "Dr.'s statement of November 8, 1974.  

VA first received a claim from the Veteran for compensation benefits in August 1984.  At that time he claimed service connection for right and left ear hearing loss and a back disability.  As to his hearing and the injuries for which the claim was made, and the date the injury began, he indicated a rifle range at Parris Island in 1969 and Camp Lejeune in 1970.  

At this time he also indicated that he had worked construction for 9 months with 29 months lost time due to illness.  

An October 1984 VA examination report documents the Veteran's report that after being on the rifle range in boot camp he noticed that his hearing was going bad, and that he was hospitalized at Camp Lajeune in 1970 and told that his nerve had gone bad on the right side.  

The Board finds that this report from the Veteran to the examiner in 1984 is clearly highly inaccurate.  As noted above, the Veteran had hearing problem well before service.  The Board has reviewed the 1984 VA examination report in detail and finds the Veteran's report to the examiner is completely inconsistent with the facts of this case.  The Veteran's hearing was clearly "going bad" well before the rifle range at boot camp in Paris Island and the Veteran was clearly aware of this fact based on statements he made during service, yet he indicates otherwise to this examiner.  Such a statement from the Veteran to an examiner only diminishes the Veteran's credibility with the Board, providing evidence against all contentions. 

Further, and more importantly, there is no report of dizziness in this examination report.  Audiology examination revealed normal left ear hearing and essentially no hearing ability in the right ear.  VA granted service connection for aggravation of his right ear hearing loss, notwithstanding the history cited above. 

In April 2001, he reported that his hearing had become worse and that he had tinnitus.  In November 2001, he underwent a VA C&P examination with regard to this claim.  The report of that examination includes that the Veteran reported that he suffered from episodes of vertigo occurring 3 times per week and lasting approximately 1 minute.  In another section of this report is his assertion that he has occasionally had episodes of dizziness.  At this time he reported that while in the military he was exposed to gunfire and heavy artillery fire.  Final diagnosis included vertigo, without further explanation

November 2002 VA treatment notes include an assessment of disequilibrium by history and a referral to neurology for CT of the brain to rule out cerebellar atrophy.  He was referred for a cane.  The November 2002 results of the CT examination of the internal auditory canals is of record and the impression was unremarkable internal auditory canals.  In a December 2002 writing, the Veteran reported that he felt off balance all of the time.  

A January 2003 neurology consultation note documents that the Veteran reported that he has felt off balance for the past 8 to 9 years, progressively worse.  He reported that if he moves his head too fast he has dizziness, he denied vertigo - reporting instead more of an off balance feeling.  He also reported that he is deaf in the right ear, has poor left ear hearing, some days his symptoms are worse than others and can be preceded by ringing in the ears with stopped up sensation and then dizziness and most of the time is precipitated by movement.  He reported that this can recur during the day and last for one hour.  He also reported that his symptoms worsen with an upper respiratory infection.  The clinician noted that the Veteran had had knee surgery and walked with a cane.  

The neurologist assessed disequilibrium, most likely secondary to chronic vestibulopathy, and questionable Meniere's disease.  There was no evidence of vertebrobasilar insufficiency (VBI).  He had a normal head CT.  An MRI was planned to evaluate posterior fossa and rule out acoustic neuroma.  June 2003 VA treatment notes document that the Veteran continued to have problems with balance and that the MRI did not show any reversible causes.  The assessment was unchanged other than a finding that the MRI was negative for causes showing mild changes of chronic small vessels ischemic disease and mild generalized atrophy.  Referral for ENT was planned.  

In a June 2003 letter, the Veteran asserted that he has Meniere's disease which had gotten worse over the years.  

A November 2003 ENT consult note documents that the Veteran's nystagmography study (ENG) was compatible with no abnormalities and that the Veteran reported that vertigo with his test was far more severe than the episodes he has spontaneously.  Notes from September 2004 repeated the assessment and noted that the Veteran sometimes responded to meclizine at a 50 mg. dose. 

Of record is an April 2005 letter in which "G.M.C.," M.S. F.A.A.A., an audiologist, reported the Veteran's military acoustic trauma as follows:  "[H]e suffered acoustic trauma due to a barrage of grenade and M60 fire while in the infantry in 1971.  [The Veteran] reported he was hospitalized at Camp Lejeune Naval Hospital for approximately one week due to this injury."  The audiologist also opined that the Veteran's symptoms and test results suggested possible Meniere's syndrome and explained that acoustic trauma has been referred to in several studies as a possible cause of late onset Meniere's syndrome up to decades after the initial insult to the inner ear.  

VA clinic notes from January 2006 include an entry "Disequilibrium, secondary to chronic vestibulopathy, hearing loss."  

During the April 2006 hearing, the Veteran testified as follows with regard to his active service:  

[W]hen I went into the Marines I had a small hear - - small hearing loss in the right ear and they knew that but then on the rifle range it started going worse so they pulled me out and they checked it.  They sent me right back into the rifle range.  Then I went to Infantry.  It just kept getting worse and then - - and I believe it was in '71 I was hospitalized with it at the same time, I was complaining about my back and, uh, for about two weeks and the - - the doctor at Camp Lejeune told me my nerve had died in my ear and what was going on is the brain didn't get the right, uh, how do you put it - - the right messages and caused - - it can cause dizziness, balance, caused nausea.  

April 2006 hearing transcript at 19.  

After describing current symptoms the Veteran provided the following testimony:  

[s]o over the years sometimes it would get better, I thought it would be - - went into remission back in the seventies but then there's a few receipts there when I went to Dr. [D.J.] . .. he told me it was from the nerve damage and he told me there was nothing they could do and, uh, there would be years of remission and then years that it would come back, suddenly.  

Of record is an October 2007 letter signed by "V.W-P.,", Au.D.  In that letter the audiologist stated that she had contacted the Veteran and obtained a verbal case history, which suggested dizziness, hearing loss, feeling of aural fullness, and tinnitus since 1969.  She accepted the Veteran's report that he had been hospitalized for those symptoms at the platoon hospital and that he suffered acoustic trauma preceding the onset.  She reported that he was diagnosed as having hearing loss of the right ear.  She stated that the diagnosis of vestibulopathy relates to any abnormality of the vestibular apparatus that, she stated, was used when symptoms presented cannot be found to have any physical findings.  She stated that one of the hallmarks of Meniere's disease was that once a physical abnormality such as stroke or traumatic brain injury has been ruled out, the clinician must rely on symptoms and case history.  She reported that there are no specific tests that can definitively rule out Meniere's but rather it was a diagnosis arrived at by process of elimination.  She stated that "in my professional opinion, it appears that [the Veteran] was admitted to the hospital during active duty due to the effects of acoustic trauma."  The rest of her opinion is as follows:  

The exposure to noise affects both ears a the noise levels are presented to both ears simultaneously.   This does not explain why [the Veteran's] right ear hearing loss is so much greater than that in the left ear.  This is a red flag - the difference between the ears.  This evidence, in addition to the triad of symptoms of dizziness, hearing loss, and aural fullness should have suggested something other than hearing loss due to acoustic trauma.  . . . After reviewing the records, case history, and symptoms from an audiological view, it is suspect that [the Veteran] has been suffering from Meniere's disease since his first episode in 1969.  

Submitted with that letter was an audiology report from May 2008 of an examination conducted by Dr. V.W-P.  This report includes comments that the Veteran had a history of military acoustic trauma and a history of dizziness, nausea, vomiting, tinnitus and aural fullness which the author stated was were consistent with Meniere's disease.  

In February 2008, the Board remanded the issue the AOJ with instructions to afford the Veteran an examination, including a review of the Veteran's claims file.  The Board directed that the examiner should state whether the Veteran has a diagnosed disorder involving dizziness, disequilibrium, and/or vertigo, to include Meniere's disease and provide an opinion as to the whether it was at least as likely as not that any such disorder was related to his active service or was caused or aggravated by his service-connected hearing loss.  

In September 2008, the Veteran underwent a VA compensation and pension (C&P) examination in connection with this claim.  The examiner indicated that he had reviewed the Veterans claims file and medical records.  He provided a history of onset, questionably in 2001, that the Veteran was known to have right ear hearing loss since birth which progressively worsened during service, most likely due to acoustic trauma and that his left ear hearing worsened during service.  The audiologist stated that the Veteran was seen in VA's neurology and ENT departments in 2003 because of complaints of disequilibrium and vertigo since the 1990s, that he had a normal ENG, and that the ENT department concluded that the cause of his disequilibrium was unknown and probably due to multiple system.  He also listed a history of exposure to a barrage of grenades and M60 fire and that he was reassigned out of infantry due to hearing loss.  The examiner listed a history of noise exposure and exposure to a barrage of grenades and M60 fire and remarked that the Veteran was assigned out of the infantry due to hearing loss.  

Physical examination revealed normal external ear canal, normal tympanic membrane, normal mastoids, no aural polyps, no deformity of the auricles, no complications of ear disease or secondary conditions, no evidence of middle or inner ear infection, and no signs of staggering gait or imbalance.  The examiner provided an opinion that the Veteran's chronic vestibulopathy is less likely as not a result of his military service.  He explained that on reviewing his clinical notes the Veteran's complains of vertigo and disequilibrium were noted to start in the 1990s.  

In a January 2009 letter, the Veteran's attorney argued that the September 2008 opinion was inadequate and does not comply with the Board's remand instructions.  Specifically, he argued that the examiner incorrectly found as fact that the Veteran's complaints of vertigo and disequilibrium began in the 1990s but did not explain how he arrived at that conclusion and that the Veteran contended that his lay statements of symptoms occurring during service must be presumed competent and credible.  The Veteran's attorney also contended that the examination was inadequate because the examiner failed to address the question asked by the Board as to whether any diagnosed disorder involving dizziness, disequilibrium, and/or vertigo was caused or aggravated by his service-connected hearing loss.  

In the regard, the Board must note that it does not find the Veteran's lay statements to be credible regarding the critical issue in this case of whether the Veteran suffered chronic dizziness, disequilibrium, and/or vertigo in service.  The service and post-service medical record, including statements from the Veteran himself, clearly provides highly probative evidence against such a finding, outweighing any current statement from the Veteran.

In a July 2009 letter from "E.P.," D.O. expressed an opinion that the Veteran's Meniere's disease caused his heating loss.  Dr. E.P. stated that "loud noises could have contributed to the neurosensory hearing loss in his right ear.  As we know, Meniere's disease also can cause neurosensory hearing loss."  Dr. E.P. went on to explain as follows:  

So we feel that in all medical probability two reasons why this patient has a neurosensory hearing loss in his right ear.  One is the noise exposure and two is the Meniere's disease.  

Of course, the loud noise exposure in the service did not cause the Meneire's disease.  The exact etiology of Meniere's disease is still unknown.  He may have a hereditary basis, it may be related to allergic labytinthitis and it may be related to an endolymphatic sac system that is not adequate to drain the endoylymphatic fluid.

In summary, we feel this patient has two basic problems.  One is that of the vestibulopathy which we feel is the Meniere's disease and two is the neurosensory hearing loss in the right ear.  Again, we reiterate that the noise exposure in the service could have contributed to the neurosensory hearing loss.  We also feel that the Meniere's disease could have cause the neurosensory hearing loss.  His noise exposure during his service did not, in my opinion cause the Meniere's disease.  

Also of record is a report of examination by Dr. E.P. in which an impression was rendered of Meneire's disease and neurosensory hearing loss.  

In an August 2009 letter, Dr. "G.M.C.", an audiologist, stated that such was in receipt of the ENT evaluation from Dr. E.P., referred to the earlier 2005 letter, and reiterated the opinion that the Veteran had Meniere's disease and acoustic trauma since at least 1969.  

In March 2010, the Veteran underwent another VA C&P examination with regard to this claim.  In a history section, the examiner noted that the Veteran had a complaint of a 10 year history of vertigo and a 40 year history of hearing loss.  The Veteran reported that he had some hearing loss when he entered onto active duty and almost total hearing loss when he left active duty he reported that there was one particular episode where he sustained substantial acoustic trauma in 1971, and he reported that this resulted in hospitalization at Camp Lejuene for one week.  

Under "Assessment," the examiner stated: 

According to the available medical records his complaints of vertigo became manifest 30 years following his military service . . . the disequilibrium that he experiences as likely as not related to his experience in the military given the 30 year elapsed time before which the symptoms began to manifest.  He has had a artificial knee replacement which likely included the use of intravenous antibiotics which is possible may contribute to his disequilibrium.  There is no way to tell from review of the present records at this contributed to his imbalance.  He has had both an MRI scan and a CT scan of the head approximately 7 years ago the results are not available for review although documentation in the record that these tests were both normal.  There is no reason to believe he has evidence of intracranial pathology or retrocochlear issues.  . . . It was during today's visit that a more thorough evaluation was discussed including the possibility of an electrocochleography, repeat MRI scan and a repeat videonystagmography.  

In a November 2010 letter, "B.W.K.," M.D. provided a relevant medical opinion.  He reported that he had reviewed the Veteran's entire claims file.  He noted the Veteran's assertion that he first experienced dizziness in 1971 during service, that the dizziness cleared spontaneously, and came back years later, after which it again cleared up, but then returned as a more constant problem in the 1990s and onward.  Dr. B.W.K. stated that he had reviewed physician note receipts from Dr. "D.J. stating that the reason for his visit was for a dizziness evaluation November 29, 1974, January 6 and January 20, 1975, but that office notes were not available.  

Dr. B.W.K. opined that it was more likely than not that the Veteran suffered vestibular along with acoustic trauma during military service.  He explained that the vestibular evaluation he underwent in September 2003 did not show any abnormality in the vestibular system, this test only measures one of five vestibular end organs of the system.  

Dr. B.W.K. stated that: 

He certainly could have suffered injury to another semicircular canal or the one (or both) of the otolithic organs, the utricle and saccule.  The otolothic organs are more sensitive to blast injury and acoustic trauma than the semicircular canals because their anatomic location in the vestibule behind the stapes footplate places them in the direct lie of the acoustic energy.  Preliminary data from the Mountain Home Veteran's Administration medical Center indicate a greater risk of injury or damage to the utricle with blast exposure (personal communication, unpublished dates  [ initial of two individuals at the VA Medical Center, Mountain Home, TN).  

Dr. B.W.K. stated that he did not believe that the Veteran had Meniere's disease but "that he does suffer from chronic disequilibrium with exacerbations of dizziness secondary to a service-connected vestibular injury that has not decompensated secondary to other co-morbidities including problems with proprioception (knee and spine disease) and problems with coordination of the sensory input of the balance components (small vessel ischemic disease and generalized atrophy of the brain)."  

Dr. B.W.K. also stated that VA adjudicators had "failed to account for the possibility of otolithic injury from blast injury or acoustic trauma as described in an upcoming Otolaryngology Clinics of North America ([last names of two individuals],unpublished data.)  [The Veteran] has stated that the onset of dizziness occurred while he was serving in the Marines in 1971.  His chronic vestibulopathy is at least as likely as not to have occurred while in the military."

In a letter received in June 2010, the Veteran's attorney argued that the March 2010 VA examination was inadequate because the examiner incorrectly noted that the Veteran complained of long standing vertigo for only 10 years and ultimately concluded that there was a 30 year lapse of time before which the symptoms began to manifest."  His attorney argued that if VA did not grant the benefit, then it should obtain an independent medical expert opinion.  Accompanying that letter were several documents, described next.  

In a June 2010 document, the Veteran stated that during service he had "nerve damage and Vertigo HT3 profile."  He reported that in late 1971 he attempted to receive treatment for his vertigo at a VA clinic but was refused treatment because he did not have a service connected disability.  He reported that in 1975 Dr. N.K. started sending him to Dr. D.W.J. for his dizziness and balance and that Dr. J said he had vertigo from nerve damage.  He reported that Dr. D.W.J treated him off and on for years and it would get better but then return.  He reported that he was treated at VA in 1984 but that he was told that his vertigo came from tinnitus.  

Also submitted was a May 2010 letter from Dr. V.W-P.  She stated that she had read the supplemental statement of the case and that VA had misinterpreted the intent of her October 2007 letter.  She stated that it was her intent to show that the evidence supports a finding that the Veteran has two separate conditions affecting his right ear.  She stated as follows: "You simple cannot rule out the fact that if insult due to acoustic trauma is significant enough to literally "rip" hair cells located in the Cochlea, the it is significant enough to disrupt the endolymphatic sac located in the Semi Circular Canals.  The Cochlea and Semi Circular Canals are both located in the inner and fluidly connected.  A compression wave will most certainly involve both organs."  She went on to state "you mention twice that I neglected to report a right ear hearing loss upon [the Veteran's] entrance to the service.  Based on the verbal case history and medical notes reviewed, this hearing loss was not in evidence."

Also submitted was a 2009 article from the Journal of Rehabilitation Research and Development.  This article refers to blast exposure traumatic brain injury and associated auditory impairment.  And, sums up in the abstract that "[i]impairment due to blast can include peripheral hearing loss, central auditory processing deficits, vestibular impairment, and tinnitus."  The abstract of an article titled "Delayed Endolymphatic Hydrops Syndrome After Heavy Exposure to Impulse Noise" refers to findings of 18 senior army officers with noise induced hearing loss, balance disturbance, and history of long exposure to impulse noise form firearms.  The abstract states that most of the subjects had symptoms resembling Meniere's disease.  An abstract of an article, entitled "Noise-induced vestibular dysfunction," refers to a study of six patients with Meniere's disease and a history of long - term exposure to noise and stated that the researcher's evaluation in light of literature data suggest that the relationship between vestibular dysfunction and exposure to hazardous noise may be more than coincidental.  An abstract of another article "Acoustic trauma induced Meniere's syndrome" refers to a study of 8 patients with who sustained sudden or prolonged exposure to severe noise levels and the researches stated that their presentation supports the implication of acoustic trauma as a possible cause of Meniere's syndrome.  

Law and analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2006).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Section 3.310 was amended effective October 10, 2006, during the course of the Veteran's appeal.  That amendment imposed additional burdens on a claimant seeking to show that a service-connected disease or injury aggravated (as opposed to caused) disability for which service connection had not yet been established.  The appropriate version of § 3.310 in the instant case is that version effective when the Veteran filed his claim in 2004, because that version is potentially more favorable to the Veteran.  See Landgraf v. USI Film Products, 511 U.S. 244 (1994); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

Considerable medical evidence is of record relevant to the issue on appeal.  In evaluating the probative value of competent medical evidence, the Veterans Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

Guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008). Most of the probative value of a medical opinion lies in its reasoning.  Id. at 304.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay persons are competent to report symptoms that they have experienced, when they experienced the symptoms, and events that they have witnessed.  See Layno v. Brown, 6 Vet. App. 465, 407 (1994) (explaining that lay "testimony is competent only so long as it remains centered upon matters within the knowledge and personal observations of the witness").  Lay opinion evidence as to the diagnosis of a condition or the cause of a condition may or may not be competent evidence, depending on the nature of the condition.  

The Federal Circuit has rejected the view that expert evidence is necessarily required when the determinative issue is medical diagnosis or etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) to explain its holding.  Id.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In a footnote in Jandreau the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Id.  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  As to some of the factors that go into making these determinations both the Veterans Court and the Federal Circuit have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  

In deciding a case, the Board is permitted to lack of complaint of symptoms for many years in deciding a case.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Federal Circuit has described the lack of treatment or complaints of symptoms for many years as, itself, evidence.  Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009).  The Board can weigh the absence of contemporaneous evidence against the lay evidence of record.  Buchanan, 451 F3.d at 1337.  However, "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Id.  The Federal Circuit explained that requiring medical evidence to corroborate lay evidence is contrary to 38 U.S.C.A. § 1154(a) and § 5107.  Id. at 1335.  

The Board finds that the Veteran's reports of dizziness, disequilibrium, and/or loss of balance during active service are not credible.  The Board also finds that the Veteran had a short duration of evaluation by Dr. J. in 1974-75 for dizziness followed by many years without symptoms of dizziness, disequilibrium, and/or loss of balance.  Finally, the Board finds that the preponderance of the evidence is against a finding that his dizziness, disequilibrium, or loss of balance occurred prior to 1974-75 and against a finding that these symptoms are related to his active service.  

The Veteran has alleged that he was exposed to significant acoustic trauma during service and that he was hospitalized in 1971 at Camp Lejeune.  In her 2005 letter, G.M.C. stated that he suffered acoustic a barrage of acoustic trauma while in the infantry in 1971 and was hospitalized for a week due to that injury.  G.M.C. clearly obtained this report from the Veteran as this is what G.M.C. stated.  However, the Board finds that this is inconsistent with the service treatment records, the service personnel records, and the Veteran's testimony.  He was not in an infantry unit in 1971, as shown by the personnel records and by his own testimony that he was taken out of the infantry unit in 1969.  He was assigned to a hospital platoon in 1969 but that assignment, while he was in boot camp, does not show that he was actually admitted to the hospital.  Rather, he was merely assigned to the platoon while waiting to be evaluated for his reported hearing loss.  A hearing problem that the Veteran freely admitted at that time, repeated, had existed since childhood.  The Board finds that the Veteran's recollection of facts in this case, particularly when he is reporting his history of severe acoustic trauma during service, is highly questionable.    

As to whether there was ever an incident of acoustic trauma in 1969 experienced by the Veteran, the Board would expect to find at least some mention of such in what can only be described as highly detailed reports during service regarding the Veteran's hearing.  It is important to note that this is not simply a case of a veteran who was exposed to loud noise during service and did not report a problem during service.  In this case, the Veteran clearly reported a problem, however, it is not the problem the Veteran now claims he had during service.  Instead, the records show that he reported a right ear hearing loss that had existed all of his life, well before service.  Given that there is no mention of recent acoustic trauma, but rather a reference to a lifetime condition, the Board finds that as to that period of time, the Veteran had not been exposed to acoustic trauma from a M60 or a barrage of grenades causing him severe acoustic trauma making his hearing worse and causing other problems that the Veteran now contends have caused a series of highly subjective problems. 
 
In short, if he had been subject to a severe acoustic trauma the Veteran would have reported it during the detailed examinations during service, but since all he reported was a hearing loss since childhood, the Board finds his later assertions that he was exposed to significant acoustic trauma in 1969 to be not credible.  Simply stated, while the Veteran was no doubt exposed to gunfire (as is any serviceman in any military during boot camp) the Board finds that the Veteran was never exposed to significant or severe acoustic trauma during service and that his contentions regarding this issue are not credible. 

As to his report that he experienced an event of acoustic trauma in 1971 or was hospitalized at that time, the Board also finds such report not credible.  This is because he was seen for hearing loss at that time and the ENT clinician stated that the Veteran had right ear hearing loss all of his life and this was not aggravated by service.  If the Veteran had been hospitalized following an event of acoustic trauma, as he clearly reported to Dr. G.M.C., it does not follow that the ENT clinician would have made the statement that was made.  As between the Veteran's report these years later, when he has a motivation to inaccurately report the facts, and the ENT clinicians report made contemporaneous to the alleged event, the Board finds the ENT clinician's report more probative.  

Beyond the above, the Board finds that the Veteran's testimony during the Board hearing tends to show that there was no event of dizziness during service following alleged exposure to M60 fire or a barrage of grenades.  During that testimony he referred to a problem with his back and that his hearing worsened during service.  If he had been exposed to what he reported to G.M.C., it does not follow that his testimony would be as it was.  Indeed, the ENT physician's report, taken together with other inaccuracies (such as his characterization to Dr. G.M.C.) tends to show that  the Veteran is not credible as to his reports of events during service.  

These findings do not violate the Federal Circuit's holding in Buchanan.  In the instant case it is not the lack of corroborating contemporaneous medical evidence but rather of contemporaneous evidence that affirmatively presents a very different picture of the facts surrounding the reports of hearing loss during service than what the Veteran has reported these many years after service.  

Moreover, he reported symptoms during service, including his hearing problem, for which he is service-connected, and that his left ear hurt when he was exposed to loud noise.  These are not reports of dizziness, loss of balance, or disequilibrium.  If he had any of these symptoms then, as he alleges now, it follows that he would have reported them along with his report of hearing problems and head pain.  

As to the 1975-75 evidence from Dr. D.W.J., the Board finds the evidence on its face to be probative of no more than that Dr. D.W.J. saw the Veteran several times for an evaluation of dizziness.  Given that this is a very short duration of treatment as shown by the documentary evidence, the Board finds that this is evidence of no more than an isolated treatment for dizziness.  Again, Dr. N.K.'s treatment records for the period before and after the documentary evidence of Dr. D.W.J.'s treatment tends to show that the Veteran had several medical complaints, sinusitis, influenza, a hospitalization for a urinary infection, but is absent for any report of dizziness, loss of balance, or disequilibrium.  In this regard, the Veteran reported a childhood history of a chronic infection and this draws into question the absence of a report of long chronic dizziness.  Given that the Board has determined that the Veteran did not have dizziness at any time during service, the Board finds as fact that his symptoms of dizziness were in 1974, not prior to this time, and did not last for more than a few months.  

This finding is supported by the November 2010 letter from Dr. B.W.K. in that he stated that the Veteran had dizziness sometime several years after service and then again many years after service.  Taken together, there was no dizziness during service and no continuity of symptomatology but rather isolated short term symptomatology first occurring more than three years after service and a later period of alleged dizziness more than 30 years later.  

The Veteran filed a claim for hearing loss in 1984 and did not mention dizziness at that time.  Since he referred to his service and to a dead nerve in service, at the time of the 1984 examination, if he had dizziness in service (or in 1984) it follows that he would have reported it.  This is more evidence that he had hearing loss of the right ear in service and hearing loss of the right ear in 1984, and no other symptoms.  

The first report of dizziness from the Veteran (as opposed to a circled preprinted dizziness evaluation on a receipt) comes in April 2001, when he attended a VA C&P examination.  At that time he reported episodes lasting one minute, three times per week.  Then in January 2003 her reported that he had felt off balance for the past 8 to 9 years.  

Even if this is a credible report, it places his relevant symptoms at no earlier than January 1994, twenty three years after service.  If the Veteran had experienced an off balance feeling, loss of equilibrium, or dizziness since service it does not follow that he would report that he had felt off balance for only 8 to 9 years.  

Taking these facts together, his June 2003 letter that he had Meniere's disease, which the Board takes as his report of symptoms, which had gotten worse over the years can mean no more than he had symptoms since 1994 (at best) which had worsened since then.  

Dr. V.W.-P.'s opinion rests on an incorrect factual basis.  She attributed the Veteran's hearing loss to acoustic trauma during service and then found this highly important at arriving at a diagnosis of Meniere's disease related to acoustic trauma, specifically, the unilateral loss of hearing.  She did not understand why the Veteran had right ear hearing loss that was worse than his left, however, an explanation for this is clear from the records (the Veteran had a right ear hearing loss prior to active service and he did not have left ear hearing loss either upon entrance into active service or exit from active service).  As the Veteran provided Dr. V.W.-P. with an inaccurate history (that left out the important fact that he had the preexisting right ear hearing loss) her opinion is of little probative value.  Her explanation that she left out the report of preexisting right ear hearing loss because the Veteran did not tell her about it (again undermining his credibility with the Board) and she was not given any records that documented it does transform her opinion into one of probative value but merely tends to show that she did not intentionally misrepresent the facts.  Her explanation about compression waves damaging the inner ear is based on the Veteran sustaining a compression wave so significant to "rip' hair cells located on the cochlea during service, which simply did not occur for reasons cited above.  She depends on evidence not in record in arriving at her explanation.  The Board affords her opinion no probative weight.  

The preponderance of the evidence demonstrates that the Veteran does not have Menieire's disease.  Most references to Meniere's disease were in the context of the Veteran's treatment refer to it as a possible diagnosis.  This was compounded by the possible causation of Meneire's disease by acoustic trauma, for example, as referred to by G.M.C. in the April 2005 letter.  Moreover, the VA examiner did not diagnose Meneire's disease and Dr. B.W.K. agreed that the Veteran does not have Meniere's disease.  The Board concludes from this evidence that the Veteran does not have Meniere's disease, not withstanding any evidence that supports such a claim.  

Dr. E.P.'s opinion expressed in the July 2009 letter is afforded no probative weight.  Dr. E.P. attempts to separate out the effects of acoustic trauma on hearing loss from the effects of Meniere's disease on hearing loss and then makes an unsupported implicit finding that the Veteran had Meniere's disease during service.  As the Veteran does not have Meneire's disease (which is what Dr. E.P. concludes he has without any supporting explanation) Dr. E.P.'s opinion is not evidence favorable to the Veteran's claim.  

Dr. B.W.K.'s opinion is also not afforded significant weight favorable to the Veteran's claim.  First, Dr. B.W.K. depends on the Veteran's report of dizziness during service, which the Board finds simply did not occur.  As already explained, the Board finds that the preponderance of the evidence tends to show that the Veteran did not experience dizziness during service. Taking into account that the Veteran did not experience dizziness until years after service, Dr. B.W.K.'s explanation with regard to problems with proprioception due to knee and spine disease and the effects of his small vessel ischemic disease and generalized atrophy of the brain does no more than provide a possible explanation for his dizziness during the course of his claim as related to post-service conditions with onset many years after service, providing evidence against this claim. 

The most probative post-service expert evidence of record is that found in the March 2010 VA examination report.  This evidence is consistent with the historical facts as the Board finds them to be based on an objective review of the evidence.  The Board finds no deficiency in the examiner's statement that the Veteran first experienced the symptoms that he now experiences some 30 years after service.  In this regard, the receipts from Dr. N.J. are simply of such limited value that one could reasonably reach the conclusion of the examiner.  The examiner had the claims file and the Veteran before him and the Board cannot conclude that the examiner was unaware of the Veteran's treatment by Dr. J.  The Veteran's own statements during treatment prior to his filing this claim support the conclusion that the Veteran did not have such symptoms on chronic basis until decades after service. 

It is noted that the examiner mentioned other possible diagnostic tests, an electrocochleography study, repeat MRI scan or repeat videonystagmography.  While these tests may be of some benefit in current treatment of the Veteran, the tests cannot create in-service symptoms or in-service onset of whatever pathology is present now.  Hence, the Board finds that whether or not additional diagnostic tests that may possibly identify current pathology does not render the examination inadequate.  It is not simply the most probative examination reports that provide evidence against this claim, but the detailed treatment records and, in some cases, the Veteran's own prior statements. 

The explanation that the Veteran's dizziness may be due to antibiotics is not more probative than the explanation from Dr. B.W.K. that the Veteran's symptoms may be due to the effects of his ischemic disease, brain atrophy, or spine or knee disabilities and does not influence the Board's decision other than in that there are other possible causes for his symptoms.  

It is also noted by the Board that the language of the report "the disequilibrium that he experiences as likely as not related to his experience in the military," if taken out of context, could be said to support a grant of service connection.  But, taken in context, it is clear that the examiner found that the Veteran's disequilibrium was not related to service because he followed this language with "given the 30 year elapsed time before which the symptoms began to manifest."  The Board finds that the supporting rationale, the long period prior to manifestation of symptoms, is consistent with the facts and is sufficient to support the opinion.  

The Board recognizes that the examiner did not specifically address whether the Veteran's hearing loss caused or aggravated his disequilibrium.  From the report it is clear, however, that the examiner was aware of the Veteran's hearing loss and the rationale encompasses any effect of the Veteran's service on his disequilibrium.  Moreover, even those physician's who have provided opinions intended to be favorable to the Veteran's claim have not opined that his hearing loss had any effect on his disequilibrium.  For these reasons the Board finds that the examination report is adequate.  
 
Regarding the critical issue of the adequacy of the VA examination, the Board must note that there is significant evidence in this case against this claim, more than simply the examination report cited above.  This is a highly convoluted situation given that there is no real object evidence that the Veteran has the disability at issue, the "injury" that the Veteran alleges during service (severe acoustic trauma) did not occur, and there are several private medical opinions in this case that can best be described as highly suspect and of questionable legitimacy.  Returning this case for yet another attempt to obtain a more "adequate" opinion in light of these facts is found to be not warranted.  The nature of what is, and what is not, an "adequate" medical opinion (a highly subjective determination) is not the only issue in this case:  One must look at all facts, the Veteran's contentions, his credibility, and the critical question of whether the Veteran actually had an injury in service.  In this case, the Board finds no injury in service, therefore, further medical opinions in this case are clearly not warranted.  In this case, the Board has found the Veteran's contentions to be not credible, providing no basis to obtain yet another examination that would have to be based, in part, on the Veteran's non-credible contentions undermining all claims with the VA.  In this case, there is significant evidence against the claim, including a highly detailed service medical record that details the Veteran's problems (or lack of problems) in service and provides affirmative evidence against this claim.  

No weight is attached to the journal articles submitted in support of the claim or to Dr. B.W.K.'s reference to blast injury.  The Veteran was subject to no more than, at best, noise on a rifle range.  There is no evidence to support a finding that he suffered traumatic brain injury or a blast injury and the fact that he would even make such a contention in light of the extensive service medical record in this case only provides more evidence against the Veteran's creditability.  The studies represented in the articles were based on long term exposure to acoustic trauma, blast injury, and persons suffering from Meniere's disease.  The facts are too different from those in this case to be of any value.  

As the preponderance of evidence is against the Veteran's claim, his appeal is denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in May 2003, June 2005, and March 2008, that fully addressed all notice elements.  To the extent that notice with regard to the downstream elements of a disability rating and effective was not timely, the error is harmless because service connection is not established so no disability rating or effective date will be assigned.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, VA treatment records, and private treatment records.  All evidence identified by the Veteran has obtained and the Veteran has been made aware of the evidence that has been received by VA.  As explained above, an adequate examination was afforded the Veteran in March 2010.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


